Order entered December 13, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01254-CV

                           IN THE INTEREST OF K.K., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-17-00489-X

                                             ORDER
       The reporter’s record in this case was filed on November 29, 2018. However, the reporter’s

record does not include the direct examination of Ashley Allen, a portion of Mr. Kotwal’s cross

examination of Ashley Allen, and the testimony of other witnesses. The record reflects appellants

Ashley Allen and Phillip Keller are indigent and entitled to proceed without payment of costs.

       Because this is a parental termination case, we remind both Judge Cheryl Lee Shannon and

Court Reporter Pamela Sumler that it is the responsibility of the Court Reporter to prepare, certify,

and timely file the reporter’s record and that Judge Shannon must direct Ms. Sumler to immediately

commence the supplementation of the reporter’s record. Judge Shannon must arrange a substitute

reporter if necessary. TEX. R. APP. P. 28.4(b)(1).

       Accordingly, this Court ORDERS Court Reporter Pamela Sumler to file, on or before

DECEMBER 20, 2018, at 5:00 p.m. a supplemental reporter’s record containing the direct

examination of Ashley Allen, the portion of Mr. Kotwal’s cross examination of Ashley Allen that
was omitted from the November 29, 2018 filing, and testimony of other witnesses that was not

included in the November 29, 2018 filing. See TEX. R. APP. P. 34.6(d), 35.3(c).

       WE EXPRESSLY CAUTION Ms. Sumler that failure to comply with this order will

result in the Court taking such action as is necessary to have Ms. Sumler comply with the Court’s

orders, including an order that she not sit as a court reporter until she has filed the complete

reporter’s record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:


       Honorable Cheryl Lee Shannon
       Presiding Judge of the 305th Judicial District Court

       Pamela Sumler
       Official Court Reporter, 305th Judicial District Court

       All parties

                                                    /s/       DAVID EVANS
                                                              JUSTICE